United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10055
                        Conference Calendar


ANDRES MONTOYA REYNA, SR., ELIDA REYNA;
ANDRES MARES REYNA, JR., REBECCA REYNA,

                                    Plaintiffs-Appellants,

versus

JOHN ASHCROFT, Attorney General of the United States;
RICHARD A. MEDEMA, Senior Attorney for the Drug Enforcement
Administration Office of Domestic Operations Asset Forfeiture
Sections; MIA MOORE, DEA Agent; COLIN J. SULLIVAN,
Officer-Detective,

                                    Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:01-CV-841-A
                        --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Andres Mares Reyna, Rebecca Reyna, Andres Montoya Reyna, and

Elida Reyna (collectively, the Reynas) have appealed the district

court’s denial of a FED. R. CIV. P. 60(b) motion for relief from

judgment.   Because the Reynas filed an appeal from the challenged

judgment prior to filing their Rule 60(b) motion and this court

had not authorized the district court to grant Rule 60(b) relief,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-10055
                                  -2-

the district court lacked jurisdiction to grant the motion.

Travelers Ins. Co. v. Liljeberg Enters., Inc., 38 F.3d 1404,

1408, n.3 (5th Cir. 1994).

     This appeal is without arguable merit and we therefore

dismiss it as frivolous.     See 5TH CIR. R. 42.2; Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).

     APPEAL DISMISSED.